EXHIBIT A





ASSOCIATED ESTATES REALTY CORPORATION



YEAR 2001 EQUITY INCENTIVE PLAN



SECTION 1. Purpose; Definitions.



The purpose of the Associated Estates Realty Corporation Year 2001 Equity
Incentive Plan (the "Plan") is to enable Associated Estates Realty Corporation
(the "Company") to attract, retain and reward members of the Board of Directors
of the Company and key employees of the Company and its Affiliates and to
strengthen the mutuality of interests among those directors and key employees
and the Company's shareholders by offering designated directors and employees
equity or equity-based incentives. For purposes of the Plan, the following terms
are defined as follows:



(a) "Affiliate" means any entity (other than the Company and any Subsidiary)
that is designated by the Board as a participating employer under the Plan.

(b) "Award" means any award of Stock Options, Restricted Shares, Share
Appreciation Rights or other Share-Based Awards under the Plan.

(c) "Board" means the Board of Directors of the Company.

(d) "Change in Control" has the meaning set forth in Section 9(b).

(e) "Change in Control Price" has the meaning set forth in Section 9(d).

(f) "Code" means the Internal Revenue Code of 1986, as amended from time to
time, and any successor thereto.

(g) "Committee" means the Committee referred to in Section 2 of the Plan.

(h) "Company" means Associated Estates Realty Corporation, an Ohio corporation,
or any successor corporation.

(i) "Disability" means disability as determined under procedures established by
the Committee for purposes of the Plan.

(j) "Exchange Act" means the Securities Exchange Act of 1934, as amended.

(k) "Fair Market Value" means, as of any given date, the closing selling price,
regular way, of the Shares on such date on the New York Stock Exchange, or, if
no such sale of the Shares occurs on the New York Stock Exchange on such date,
then the closing selling price on the next preceding day on which the shares
were traded. If the Shares are no longer traded on the New York Stock Exchange,
then the Fair Market Value of the Shares shall be determined by the Committee in
good faith.





(l) "Incentive Stock Option" means any Stock Option intended to be and
designated as, and that otherwise qualifies as, an "Incentive Stock Option,"
within the meaning of Section 422 of the Code or any successor section thereto.

(m) "Non-Employee Director" means Non-Employee Director as defined in Rule
16b-3(b)(3)(i) under the Exchange Act or any successor definition adopted by the
Commission.

(n) "Non-Qualified Stock Option" means any Stock Option that is not an Incentive
Stock Option.

(o) "Outside Director" means Outside Director as defined in Section 162(m) of
the Code and the regulations promulgated thereunder.

(p) "Plan" means the Year 2001 Equity Incentive Plan, as amended from time to
time.

(q) "Potential Change in Control" has the meaning set forth in Section 9(c).

(r) "Restricted Shares" means an award of shares that is granted pursuant to
Section 7 and is subject to restrictions.

(s) "Section 16 Participant" means a participant under the Plan who is subject
to Section 16 of the Exchange Act.

(t) "Share Appreciation Right" means an award of a right to receive an amount
from the Company that is granted pursuant to Section 6.

(u) "Shares" means Common Shares, without par value, of the Company and any
other class of shares or series of a class of shares of the Company now or
hereafter authorized.

(v) "Stock Option" or "Option" means any option to purchase Shares (including
Restricted Shares, if the Committee so determines) that is granted pursuant to
Section 5.

(w) "Subsidiary" means any corporation (other than the Company) in an unbroken
chain of corporations beginning with the Company if each of the corporations
(other than the last corporation in the unbroken chain) owns stock possessing
50% or more of the total combined voting power of all classes of stock in one of
the other corporations in that chain.



SECTION 2. Administration.



The Plan shall be administered by the Executive Compensation Committee of the
Board (the "Committee"). The Committee shall consist of not less than three
directors of the Company, all of whom shall be Non-Employee Directors and
Outside Directors. Such directors shall be appointed by the Board and shall
serve as the Committee at the pleasure of the Board. The functions of the
Committee specified in the Plan may be exercised by the Board in the absence of
the Committee.



The Committee shall have full power to interpret and administer the Plan and
full authority to select the individuals to whom Awards will be granted and to
determine the type and amount of any Award to be granted to each participant,
the consideration, if any, to be paid for any Award, the timing of each Award,
the terms and conditions of any Award granted under the Plan and the terms and
conditions of the related agreements that will be entered into with
participants. As to the selection of and grant of Awards to participants who are
not Section 16 Participants, the Committee may delegate its responsibilities to
members of the Company's management in any manner consistent with applicable
law.



The Committee shall have the authority to adopt, alter and repeal such rules,
guidelines and practices governing the Plan as it shall, from time to time, deem
advisable; to interpret the terms and provisions of the Plan and any Award
issued under the Plan (and any agreement relating thereto); to direct employees
of the Company or other advisors to prepare such materials or perform such
analyses as the Committee deems necessary or appropriate; and otherwise to
supervise the administration of the Plan.



Any interpretation or administration of the Plan by the Committee, and all
actions and determinations of the Committee, shall be final, binding and
conclusive on the Company, its shareholders, Subsidiaries, Affiliates, all
participants in the Plan, their respective legal representatives, successors and
assigns, and all persons claiming under or through any of them. No member of the
Board or of the Committee shall incur any liability for any action taken or
omitted, or any determination made, in good faith in connection with the Plan.



SECTION 3. Shares Subject to the Plan.



(a) Aggregate Shares Subject to the Plan. Subject to adjustment as provided in
Section 3(c), the total number of Shares reserved and available for Awards under
the Plan is 1,500,000. Any Shares issued hereunder shall consist solely of
treasury shares.



(b) Forfeiture or Termination of Awards of Shares. If any Shares subject to any
Award granted hereunder are forfeited or an Award otherwise terminates or
expires without the issuance of Shares, the Shares subject to that Award shall
again be available for distribution in connection with future Awards under the
Plan as provided in Section 3(a), unless the participant who had been awarded
those forfeited Shares or the expired or terminated Award has theretofore
received dividends or other benefits of ownership with respect to those Shares.
For purposes hereof, a participant shall not be deemed to have received a
benefit of ownership with respect to those Shares by the exercise of voting
rights, or by the accumulation of dividends that are not realized because of the
forfeiture of those Shares or the expiration or termination of the related Award
without issuance of those Shares.



(c) Adjustment. In the event of any merger, reorganization, consolidation,
recapitalization, share dividend, share split, combination of shares or other
change in corporate structure of the Company affecting the Shares, such
substitution or adjustment shall be made in the aggregate number of Shares
reserved for issuance under the Plan, in the number and option price of shares
subject to outstanding options granted under the Plan, in the number of Share
Appreciation Rights granted under the Plan and in the number of shares subject
to Restricted Share Awards granted under the Plan as may be approved by the
Committee, in its sole discretion, but the number of shares subject to any Award
shall always be a whole number. In addition, in the event of a merger or sale of
the Company, the Committee will have the authority to substitute Awards with
similar awards of equity of the surviving or acquiring entity. Any fractional
shares shall be eliminated.



SECTION 4. Eligibility.



Members of the Board of Directors of the Company and officers and other key
employees of the Company, and of its Subsidiaries and Affiliates, if any, are
eligible to be granted Awards under the Plan.



SECTION 5. Stock Options.



(a) Grant. Stock Options may be granted alone, in addition to or in tandem with
other Awards granted under the Plan or cash awards made outside the Plan. The
Committee shall determine the individuals to whom, and the time or times at
which, grants of Stock Options will be made, the number of Shares purchasable
under each Stock Option and the other terms and conditions of the Stock Options
in addition to those set forth in Sections 5(b) and 5(c). Any Stock Option
granted under the Plan shall be in such form as the Committee may from time to
time approve.



Stock Options granted under the Plan may be of two types that shall be indicated
on their face: (i) Incentive Stock Options and (ii) Non-Qualified Stock Options.
Subject to Section 5(c), the Committee shall have the authority to grant to any
participant Incentive Stock Options, Non-Qualified Stock Options or both types
of Stock Options; provided, however, that no Incentive Stock Options shall be
granted under this Plan unless and until the Plan has been approved by the
Company's shareholders in a manner that complies with the shareholder approval
requirements of the Code relating to Incentive Stock Options.



(b) Terms and Conditions. Options granted under the Plan shall be evidenced by
Option Agreements, shall be subject to the following terms and conditions and
shall contain such additional terms and conditions, not inconsistent with the
terms of the Plan, as the Committee shall deem desirable:



(1) Option Price. The option price per share of Shares purchasable under a
Non-Qualified Stock Option or an Incentive Stock Option shall be determined by
the Committee at the time of grant and shall be not less than 100% of the Fair
Market Value of the Shares at the date of grant (or, with respect to an
Incentive Stock Option, 110% of the Fair Market Value of the Shares at the date
of grant in the case of a participant who at the date of grant owns Shares
possessing more than 10% of the total combined voting power of all classes of
stock of the Company or its parent or subsidiary corporations (as determined
under Sections 424(d), (e) and (f) of the Code)).



(2) Option Term. The term of each Stock Option shall be determined by the
Committee and may not exceed ten years from the date the Option is granted (or,
with respect to an Incentive Stock Option, five years in the case of a
participant who at the date of grant owns Shares possessing more than 10% of the
total combined voting power of all classes of stock of the Company or its parent
or subsidiary corporations (as determined under Sections 424(d), (e) and (f) of
the Code)).



(3) Exercise. Stock Options shall be exercisable at such time or times and shall
be subject to such terms and conditions as shall be determined by the Committee
at or after grant; but, except as provided in Section 5(b)(6) and Section 9,
unless otherwise determined by the Committee at or after grant, no Stock Option
shall be exercisable prior to six months and one day following the date of
grant. If any Stock Option is exercisable only in installments or only after
specified exercise dates, the Committee may waive, in whole or in part, such
installment exercise provisions, and may accelerate any exercise date or dates,
at any time at or after grant based on such factors as the Committee shall
determine, in its sole discretion.



(4) Method of Exercise. Subject to any installment exercise provisions that
apply with respect to any Stock Option, and the six month and one day holding
period set forth in Section 5(b)(3), that Stock Option may be exercised in whole
or in part, at any time during the option period, by the holder thereof giving
to the Company written notice of exercise specifying the number of Shares to be
purchased.



That notice shall be accompanied by payment in full of the option price of the
Shares for which the Option is exercised, in cash or Shares or by check or such
other instrument as the Committee may accept. The value of each such Share
surrendered or withheld shall be 100% of the Fair Market Value of the Shares on
the date the option is exercised.



No Shares shall be issued on an exercise of an Option until full payment has
been made. A participant shall not have rights to dividends or any other rights
of a shareholder with respect to any Shares subject to an Option unless and
until the participant has given written notice of exercise, has paid in full for
those Shares, and has given, if requested, the representation described in
Section 12(a), and those Shares have been issued to him.



(5) Non-Transferability of Options. No Stock Option shall be transferable by any
participant other than by will or by the laws of descent and distribution or
pursuant to a qualified domestic relations order (as defined in the Code or the
Employment Retirement Income Security Act of 1974, as amended) except that, if
so provided in the Option Agreement, the participant may transfer the Option
during his lifetime to one or more members of his family, to one or more trusts
for the benefit of one or more members of his family, or to a partnership or
partnerships of members of his family, provided that no consideration is paid
for the transfer and that the transfer would not result in the loss of any
exemption under Rule 16b-3 of the Exchange Act with respect to any Option. The
transferee of an Option will be subject to all restrictions, terms and
conditions applicable to the Option prior to its transfer, except that the
Option will not be further transferable by the transferee other than by will or
by the laws of descent and distribution.



(6) Termination by Death. Subject to Section 5(c), if a participant's service as
a director or employment by the company or any Subsidiary or Affiliate
terminates by reason of death, any Stock Option held by such participant may
thereafter be exercised, to the extent such Option was exercisable at the time
of death or would have become exercisable within one year from the time of death
had the participant continued to fulfill all conditions of the Option during
such period (or on such accelerated basis as the Committee may determine at or
after grant), by the estate of the participant (acting through its fiduciary),
for a period of one year (or such other period as the Committee may specify at
or after grant) from the date of such death. The balance of the Stock Option
shall be forfeited.



(7) Termination by Reason of Disability. Subject to Sections 5(b)(3) and 5(c),
if a participant's service as a director or employment by the Company or any
Subsidiary or Affiliate terminates by reason of Disability, any Stock Option
held by such participant may thereafter be exercised, to the extent such Option
was exercisable at the time or termination or would have become exercisable
within one year from the time of termination had the participant continued to
fulfill all conditions of the Option during such period (or on such accelerated
basis as the Committee may determine at or after grant), by the participant or
by the participant's duly authorized legal representative if the participant is
unable to exercise the Option as a result of the participant's Disability, for a
period of one year (or such other period as the Committee may specify at or
after grant) from the date of such termination of service or employment;
provided, however, that in no event may any such Option be exercised prior to
six months and one day from the date of grant; and provided, further, that if
the participant dies within such one-year period (or such other period as the
Committee shall specify at or after grant), any unexercised Stock Option held by
such participant shall thereafter be exercisable by the estate of the
participant (acting through its fiduciary) to the same extent to which it was
exercisable at the time of death for a period of one year from the date of such
termination of service or employment. The balance of the Stock Option shall be
forfeited.

(8) Other Termination. Unless otherwise determined by the Committee at or after
the time of granting any Stock Option, if a participant's service as a director
with the Company or employment with the Company or any Subsidiary or Affiliate
terminates for any reason other than death or Disability, all Stock Options held
by that participant that are then exercisable shall terminate three months after
the date service or employment terminates and all Stock Options that are not
then exercisable shall terminate on the date the service or employment
terminates.



(c) Incentive Stock Options. Notwithstanding Sections 5(b)(6) and (7), an
Incentive Stock Option shall be exercisable by (i) a participant's authorized
legal representative (if the participant is unable to exercise the Incentive
Stock Option as a result of the participant's Disability) only if, and to the
extent, permitted by Section 422 of the Code and (ii) by the participant's
estate, in the case of death, or authorized legal representative, in the case of
Disability, no later than ten years from the date the Incentive Stock Option was
granted (in addition to any other restrictions or limitations that may apply).
Anything in the Plan to the contrary notwithstanding, no term or provision of
the Plan relating to Incentive Stock Options shall be interpreted, amended or
altered, nor shall any discretion or authority granted under the Plan be
exercised, so as to disqualify the Plan under Section 422 of the Code, or,
without the consent of the participants affected, to disqualify any Incentive
Stock Option under that Section 422 or any successor Section thereto.



(d) Buyout Provisions. The Committee may at any time buy out for a payment in
cash, Shares or Restricted Shares an Option previously granted, based on such
terms and conditions as the Committee shall establish and agree upon with the
participant, but no such transaction involving a Section 16 Participant shall be
structured or effected in a manner that would result in any liability on the
part of the participant under Section 16(b) of the Exchange Act or the rules and
regulations promulgated thereunder.





SECTION 6. Share Appreciation Rights.



(a) Grant. Share Appreciation Rights may be granted in connection with all or
any part of an Option, either concurrently with the grant of the Option or, if
the Option is a Non-Qualified Stock Option, by an amendment to the Option at any
time thereafter during the term of the Option. Share Appreciation Rights may be
exercised in whole or in part at such times under such conditions as may be
specified by the Committee in the participant's Option Agreement.



(b) Terms and Conditions. The following terms and conditions will apply to all
Share Appreciation Rights that are granted in connection with Options:



(1) Rights. Share Appreciation Rights shall entitle the participant, upon
exercise of all or any part of the Share Appreciation Rights, to surrender to
the Company unexercised that portion of the underlying Option relating to the
same number of Shares as is covered by the Share Appreciation Rights (or the
portion of the Share Appreciation Rights so exercised) and to receive in
exchange from the Company an amount (paid as provided in Section 6(b)(5)) equal
to the excess of (x) the Fair Market Value, on the date of exercise, of the
Shares covered by the surrendered portion of the underlying Option over (y) the
exercise price of the Shares covered by the surrendered portion of the
underlying Option. The Committee may limit the amount that the participant will
be entitled to receive upon surrender of a Share Appreciation Right.



(2) Surrender of Option. Upon the exercise of the Share Appreciation Right and
surrender of the related portion of the underlying Option, the Option, to the
extent surrendered, will not thereafter be exercisable. The underlying Option
may provide that such Share Appreciation Rights will be payable solely in cash.
The terms of the underlying Option shall provide a method by which an
alternative fair market value of the Shares on the date of exercise shall be
calculated based on one of the following: (x) the closing price of the Shares on
the national exchange on which they are then traded on the business day
immediately preceding the day of exercise; (y) the highest closing price of the
Shares on the national exchange on which they have been traded, during the 90
days immediately preceding a Change in Control; or (z) the greater of (x) and
(y).



(3) Exercise. In addition to any further conditions upon exercise that may be
imposed by the Committee, the Share Appreciation Rights shall be exercisable
only to the extent that the related Option is exercisable, except that in no
event will a Share Appreciation Right held by a Section 16 Participant be
exercisable within the first six months after it is awarded even though the
related Option is or becomes exercisable, and each Share Appreciation Right will
expire no later than the date on which the related Option expires. A Share
Appreciation Right may only be exercised at a time when the Fair Market Value of
the Shares covered by the Share Appreciation Right exceeds the exercise price of
the Shares covered by the underlying Option. No Share Appreciation Right held by
a Section 16 Participant shall be exercisable by its terms within the first six
months after it is granted.



(4) Method of Exercise. Share Appreciation Rights may be exercised by the
participant's giving written notice of the exercise to the Company, stating the
number of Share Appreciation Rights he has elected to exercise and surrendering
the portion of the underlying Option relating to the same number of Shares as
the number of Share Appreciation Rights elected to be exercised.



(5) Payment. The manner in which the Company's obligation arising upon the
exercise of the Share Appreciation Right will be paid will be determined by the
Committee and shall be set forth in the participant's Option Agreement. The
Committee may provide for payment in Shares or cash, or a fixed combination of
Shares or cash, or the Committee may reserve the right to determine the manner
of payment at the time the Share Appreciation Right is exercised. Shares issued
upon the exercise of a Share Appreciation Right will be valued at their Fair
Market Value on the date of exercise.



SECTION 7. Restricted Shares.

(a) Grant. Restricted Shares may be issued alone, in addition to or in tandem
with other Awards under the Plan or cash awards made outside of the Plan. The
Committee shall determine the individuals to whom, and the time or times at
which, grants of Restricted Shares will be made, the number of Restricted Shares
to be awarded to each participant, the price (if any) to be paid by the
participant (subject to Section 7(b)), the date or dates upon which Restricted
Share Awards will vest and the period or periods within which those Restricted
Share Awards may be subject to forfeiture, and the other terms and conditions of
those Awards in addition to those set forth in Section 7(b).



The Committee may condition the grant of Restricted Shares upon the attainment
of specified performance goals or such other factors as the Committee may
determine in its sole discretion.



(b) Terms and Conditions. Restricted Shares awarded under the Plan shall be
subject to the following terms and conditions and such additional terms and
conditions, not inconsistent with the provisions of the Plan, as the Committee
shall deem desirable. A participant who receives a Restricted Share Award shall
not have any rights with respect to that Award, unless and until the participant
has executed an agreement evidencing the Award in the form approved from time to
time by the Committee and has delivered a fully executed copy thereof to the
Company, and has otherwise complied with the applicable terms and conditions of
that Award.



(1) The purchase price (if any) for Restricted Shares shall be determined by the
Committee at the time of grant.



(2) Awards of Restricted Shares must be accepted by executing a Restricted Share
Award agreement and paying the price (if any) that is required under Section
7(b)(1).



(3) Each participant receiving a Restricted Share Award shall be issued a stock
certificate in respect of those Restricted Shares. The certificate shall be
registered in the name of the participant, and shall bear an appropriate legend
referring to the terms, conditions and restrictions applicable to the Award.



(4) The Committee shall require that the stock certificates evidencing the
Restricted Shares be held in custody by the Company until the restrictions
thereon shall have lapsed, and that, as a condition of any Restricted Shares
Award, the participant shall have delivered to the Company a stock power,
endorsed in blank, relating to the Shares covered by that Award.



(5) Subject to the provisions of this Plan and the Restricted Share Award
agreement, during a period set by the Committee commencing with the date of any
Award (the "Restriction Period"), the participant shall not be permitted to
sell, transfer, pledge, assign or otherwise encumber the Restricted Shares
covered by that Award. The Restriction Period shall not be less than six months
and one day in duration ("Minimum Restriction Period"). Subject to these
limitations and the Minimum Restriction Period requirement, the Committee, in
its sole discretion, may provide for the lapse of restrictions in installments
and may accelerate or waive restrictions, in whole or in part, based on service,
performance or such other factors and criteria as the Committee may determine in
its sole discretion.



(6) Except as provided in this Section 7(b)(6), Section 7(b)(5) and Section
7(b)(7), the participant shall have, with respect to the Restricted Shares
awarded, all of the rights of a shareholder of the Company, including the right
to vote the Shares, and the right to receive any dividends. The Committee, in
its sole discretion, as determined at the time of award, may permit or require
the payment of cash dividends to be deferred and subject to forfeiture and, if
the Committee so determines, reinvested, subject to Section 12(f), in additional
Restricted Shares to the extent Shares are available under Section 3, or
otherwise reinvested. Unless the Committee or Board determines otherwise, share
dividends issued with respect to Restricted Shares shall be treated as
additional Restricted Shares that are subject to the same restrictions and other
terms and conditions that apply to the Shares with respect to which such
dividends are issued.



(7) No Restricted Shares shall be transferable by a participant other than by
will or by the laws of descent and distribution.



(8) If a participant's service as a director or employment by the Company or any
subsidiary or Affiliate terminates by reason of death, any Restricted Shares
held by such participant shall thereafter vest or any restriction lapse, to the
extent such Restricted Shares would have become vested or no longer subject to
restriction within one year from the time of death had the participant continued
to fulfill all of the conditions of the Restricted Share Award during such
period (or on such accelerated basis as the Committee may determine at or after
grant). The balance of the Restricted Shares shall be forfeited.



(9) If a participant's service as a director or employment by the Company or any
Subsidiary or Affiliate terminates by reason of Disability, any Restricted
Shares held by such participant shall thereafter vest or any restriction lapse,
to the extent such Restricted Shares would have become vested or no longer
subject to restriction within one year from the time of termination had the
participant continued to fulfill all of the conditions of the Restricted Share
Award during such period (or on such accelerated basis as the Committee may
determine at or after grant), subject in all cases to the Minimum Restriction
Period requirement. The balance of the Restricted Shares shall be forfeited.



(10) Unless otherwise determined by the Committee at or after the time of
granting any Restricted Shares, if a participant's service as a director with
the Company or employment with the Company or any Subsidiary or Affiliate
terminates for any reason other than death or Disability, the Restricted Shares
held by that participant that are unvested or subject to restriction at the time
of termination shall thereupon be forfeited.



(c) Minimum Value. In order to better ensure that award payments actually
reflect the performance of the Company and service of the participant, the
Committee may provide, in its sole discretion, for a tandem performance-based or
other award designed to guarantee a minimum value, payable in cash or Shares, to
the recipient of a Restricted Share Award, subject to such performance, future
service, deferral and other terms and conditions as may be specified by the
Committee.



SECTION 8. Other Share-Based Awards.



(a) Grant. Other Awards of Shares and other Awards that are valued, in whole or
in part, by reference to, or are otherwise based on, Shares, including, without
limitation, performance shares, convertible preferred shares, convertible
debentures, exchangeable securities and Share Awards or options valued by
reference to book value or subsidiary performance ("Other Share-Based Awards"),
may be granted alone, in addition to or in tandem with other Awards granted
under the Plan or cash awards made outside of the Plan.



At the time the Shares or Other Share-Based Award is granted, the Committee
shall determine the individuals to whom and the time or times at which such
Shares or Other Share-Based Awards shall be awarded, the number of Shares to be
used in computing an Award or which are to be awarded pursuant to such Awards,
the consideration, if any, to be paid for such Shares or Other Share-Based
Awards, and all other terms and conditions of the Awards in addition to those
set forth in Section 8(b).



The provisions of Other Share-Based Awards need not be the same with respect to
each participant.



(b) Terms and Conditions. Other Share-Based Awards shall be subject to the
following terms and conditions and shall contain such additional terms and
conditions, not inconsistent with the terms of the Plan, as the Committee shall
deem desirable:



(1) Subject to the provisions of this Plan and the Award agreement referred to
in Section 8(b)(5) below, Shares awarded or subject to Awards made under this
Section 8 may not be sold, assigned, transferred, pledged or otherwise
encumbered prior to the date on which the Shares are issued, or, if later, the
date on which any applicable restriction, performance, holding or deferral
period or requirement is satisfied or lapses. All Shares or Other Share-Based
Awards granted under this Section 8 shall be subject to a minimum holding period
(including any applicable restriction, performance and/or deferral periods) of
six months and one day ("Minimum Holding Period").



(2) Subject to the provisions of this Plan and the Award agreement and unless
otherwise determined by the Committee at the time of grant, the recipient of an
Other Share-Based Award shall be entitled to receive, currently or on a deferred
basis, interest or dividends or interest or dividend equivalents with respect to
the number of Shares covered by the Award, as determined at the time of the
Award by the Committee, in its sole discretion, and the Committee may provide
that such amounts (if any) shall be deemed to have been reinvested in additional
Shares or otherwise reinvested.



(3) Subject to the Minimum Holding Period, any Other Share-Based Award and any
Shares covered by any such Award shall vest or be forfeited to the extent, at
the times and subject to the conditions, if any, provided in the Award
agreement, as determined by the Committee, in its sole discretion.



(4) In the event of the participant's Disability or death, or in cases of
special circumstances, the Committee may, in its sole discretion, waive, in
whole or in part, any or all of the remaining limitations imposed hereunder or
under any related Award agreement (if any) with respect to any part or all of
any Award under this Section 8, provided that the Minimum Holding Period
requirement may not be waived, except in case of a participant's death.



(5) Each Award shall be confirmed by, and subject to the terms of, an agreement
or other instrument evidencing the Award in the form approved from time to time
by the Committee, the Company and the participant.



(6) Shares (including securities convertible into Shares) issued on a bonus
basis under this Section 8 shall be issued for no cash consideration. Shares
(including securities convertible into Shares) purchased pursuant to a purchase
right awarded under this Section 8 shall bear a price of at least 85% of the
Fair Market Value of the Shares on the date of grant. The purchase price of such
Shares, and of any Other Share-Based Award granted hereunder, or the formula by
which such price is to be determined, shall be fixed by the Committee at the
time of grant.



(7) In the event that any "derivative security", as defined in Rule 16a-1(c) (or
any successor thereto) promulgated by the Securities and Exchange Commission
under Section 16 of the Exchange Act, is awarded pursuant to this Section 8 to
any Section 16 participant, such derivative security shall not be transferrable
other than by will or by the laws of descent and distribution.



SECTION 9. Change In Control Provision.



(a) Impact of Event. At any time during the 365 days commencing with the date of
either (1) a "Change in Control" as defined in Section 9(b) or (2) a "Potential
Change in Control" as defined in Section 9(c), a majority of the "Incumbent
Directors" as defined in Section 9(e) (or one of the two Incumbent Directors if
only two Incumbent Directors are then serving on the Board of Directors or the
sole Incumbent Director if only one Incumbent Director is then serving on the
Board of Directors) may cause the following provisions to take effect as stated
and as of the date set forth in a Written Action (the "Written Action") adopted
to that effect (that date, the "Accelerated Vesting Date") and if there are no
Incumbent Directors, the following provisions will automatically take effect:



(1) Any Stock Options awarded under the Plan not previously exercisable and
vested shall become fully exercisable and vested;



(2) The restrictions and deferral limitations applicable to any Share
Appreciation Rights, Restricted Shares, Deferred Shares, and Other Share-Based
Awards shall lapse and such shares and awards shall be deemed fully vested; and



(3) The value of all outstanding Awards, in each case to the extent vested,
shall, unless otherwise determined by the Committee in its sole discretion at or
after grant but prior to any Change in Control or Potential Change in Control,
be paid to the participant in cash in exchange for the surrender of those Awards
on the basis of the "Change in Control Price" as defined in Section 9(d) as of
the Accelerated Vesting Date.



(b) Definition of Change in Control. For purposes of Section 9(a), a "Change in
Control" means the happening of any of the following:



(1) When any "person" as defined in Section 3(a)(9) of the Exchange Act and as
used in Sections 13(d) and 14(d) thereof, including a "group" as defined in
Section 13(d) of the Exchange Act, but excluding the Company and any Subsidiary
and any employee benefit plan sponsored or maintained by the Company or any
Subsidiary (including any trustee of such plan acting as trustee), directly or
indirectly, becomes the "beneficial owner" (as defined in Rule 13d-3 under the
Exchange Act, as amended from time to time) of securities of the Company
representing 20% or more of the combined voting power of the Company's then
outstanding securities; provided, however, that the terms "person" and "group"
shall not include any "Excluded Director", and the term "Excluded Director"
means any director who, on the effective date of the Plan, is the beneficial
owner of or has the right to acquire an amount of Shares equal to or greater
than 5% of the number of Shares outstanding on such effective date; and further
provided that, unless otherwise determined by the Board or any committee
thereof, the terms "person" and "group" shall not include any entity or group of
entities which has acquired Shares of the Company in the ordinary course of
business for investment purposes only and not with the purpose or effect of
changing or influencing the control of the Company, or in connection with or as
a participant in any transaction having such purpose or effect ("Investment
Intent"), as demonstrated by the filing by such entity or group of a statement
on Schedule 13G (including amendments thereto) pursuant to Regulation 13D under
the Exchange Act, as long as such entity or group continues to hold such Shares
with an Investment Intent;



(2) When, during any period of 24 consecutive months during the existence of the
Plan, the individuals who, at the beginning of such period, constitute the Board
(the "Incumbent Directors") cease for any reason other than death to constitute
at least a majority thereof; provided, however, that a director who was not a
director at the beginning of such 24-month period shall be deemed to have
satisfied such 24-month requirement (and be an Incumbent Director) if such
director was elected by, or on the recommendation of or with the approval of, at
least two-thirds of the directors who then qualified as Incumbent Directors
either actually (because they were directors at the beginning of such 24-month
period) or by prior operation of this Section 9(b)(2); or



(3) The occurrence of a transaction requiring shareholder approval for the
acquisition of the Company by an entity other than the Company or a Subsidiary
through purchase of assets, by merger or otherwise;



provided, however, a change in control shall not be deemed to be a Change in
Control for purposes of the Plan if the Board approves such change prior to
either (i) the commencement of any of the events described in Section 9(b)(1),
(2), or (3) or (c)(1) or (ii) the commencement by any person other than the
Company of a tender offer for Shares.



(c) Definition of Potential Change in Control. For purposes of Section 9(a), a
"Potential Change in Control" means the happening of any one of the following:



(1) The approval by shareholders of an agreement by the Company, the
consummation of which would result in a Change in Control of the Company as
defined in Section 9(b); or



(2) The acquisition of beneficial ownership, directly or indirectly, by any
entity, person or group (other than the Company or a subsidiary or any Company
employee benefit plan (including any trustee of such plan acting as such
trustee)) of securities of the Company representing 5% or more of the combined
voting power of the Company's outstanding securities and the adoption by the
Board of a resolution to the effect that a Potential Change in Control of the
Company has occurred for purposes of this Plan.



(d) Change in Control Price. For purposes of this Section 9, "Change in Control
Price" means the highest price per share paid in any transaction reported on the
New York Stock Exchange Composite Index, or paid or offered in any bona fide
transaction related to a Change in Control or Potential Change in Control of the
Company, at any time during the 60-day period immediately preceding the
occurrence of the Change in Control (or, where applicable, the occurrence of the
Potential Change in Control event), in each case as determined by the Committee.



SECTION 10. Amendments and Termination.



The Board may at any time, in its sole discretion, amend, alter or discontinue
the Plan, but no such amendment, alteration or discontinuation shall be made
that would impair the rights of a participant under an Award theretofore
granted, without the participant's consent. Notwithstanding the foregoing, any
amendment to Section 9 hereof requires the affirmative vote of a majority of the
Incumbent Directors (or one of the two Incumbent Directors if only two Incumbent
Directors are then serving on the Board of Directors or the sole Incumbent
Director if only one Incumbent Director is then serving on the Board of
Directors).



The Committee may at any time, in its sole discretion, amend the terms of any
Award, but no such amendment shall be made that would impair the rights of a
participant under an Award theretofore granted, without the participant's
consent.



Subject to the above provisions, the Board shall have all necessary authority to
amend the Plan to take into account changes in applicable securities and tax
laws and accounting rules, as well as other developments.



SECTION 11. Unfunded Status of Plan.



The Plan is intended to constitute an "unfunded" plan for incentive
compensation. With respect to any payment not yet made to a participant by the
Company, nothing contained herein shall give that participant any rights that
are greater than those of a general creditor of the Company.



SECTION 12. General Provisions.



(a) The Committee may require each participant acquiring Shares pursuant to an
Award under the Plan to represent to and agree with the Company in writing that
the participant is acquiring the Shares without a view to distribution thereof.
The certificates for any such Shares may include any legend which the Committee
deems appropriate to reflect any restrictions on transfer.



All Shares or other securities delivered under the Plan shall be subject to such
stop-transfer orders and other restrictions as the Committee may deem advisable
under the rules, regulations and other requirements of the Securities and
Exchange Commission, any stock exchange upon which the Shares are then listed,
and any applicable federal or state securities laws, and the Committee may cause
a legend or legends to be put on any certificate for any such Shares to make
appropriate reference to those restrictions.



(b) Nothing contained in this Plan shall prevent the Board from adopting other
or additional compensation arrangements, subject to shareholder approval if such
approval is required, and such arrangements may be either generally applicable
or applicable only in specific cases.



(c) Neither the adoption of the Plan, nor its operation, nor any document
describing, implementing or referring to the Plan, or any part thereof, shall
confer upon any participant under the Plan any right to continue in the employ,
or in service as a director, of the Company or any Subsidiary or Affiliate, or
shall in any way affect the right and power of the Company or any Subsidiary or
Affiliate to terminate the employment, or service as a director, of any
participant under the Plan at any time with or without assigning a reason
therefor, to the same extent as the Company or any Subsidiary or Affiliate might
have done if the Plan had not been adopted.



(d) No later than the date as of which an amount first becomes includable in the
gross income of the participant for federal income tax purposes with respect to
any Award under the Plan, the participant shall pay to the Company, or make
arrangements satisfactory to the Committee regarding the payment of, any
federal, state or local taxes or other items of any kind required by law to be
withheld with respect to that amount but not to exceed the Company's minimum
statutory withholding obligations. Subject to the following sentence, unless
otherwise determined by the Committee, withholding obligations may be settled
with Shares, including unrestricted Shares previously owned by the participant
or Shares that are part of the Award that gives rise to the withholding
requirement. Notwithstanding the foregoing, any election by a Section 16
Participant to settle any tax withholding obligation with Shares that are part
of an Award shall be subject to approval by the Committee, in its sole
discretion. The obligations of the Company under the Plan shall be conditional
on those payments or arrangements and the Company and its Subsidiaries and
Affiliates shall, to the extent permitted by law, have the right to deduct any
such taxes from any payment of any kind otherwise payable to the participant.



(e) The actual or deemed reinvestment of dividends or dividend equivalents in
additional Restricted Shares at the time of any dividend payment shall only be
permissible if sufficient Shares are available under Section 3 for reinvestment
(taking into account then outstanding Stock Options).



(f) The Plan, all Awards made and actions taken thereunder and any agreements
relating thereto shall be governed by and construed in accordance with the laws
of the State of Ohio.



(g) All agreements entered into with participants pursuant to the Plan shall be
subject to the Plan.



(h) The provisions of Awards need not be the same with respect to each
participant.



SECTION 13 Board Approval.



The Plan was adopted by the Board on December 8, 2000.



SECTION 14 Term of Plan.



No Award shall be granted pursuant to the Plan on or after December 8, 2010, but
Awards granted prior to that date may extend beyond that date.